Case 4:19-Cr-00233 Document 1 Filed on 04/04/19 in TXSD Page 1 of 2

United States Courts
Southern District of Texas

UNITED sTATEs DISTRICT CoURT F ' " E D
soUTHERN DIsTRICT oF TEXAS APR 0 4 mg
HoUsToN DIvIsIoN
David J. Brad|ey, Clerk of Court
UNITED sTATEs oF AMERICA § t ., t
§ CRIMINAL No.] § (J § 2 3 3
v. § § §
§ Count l: Theft of Public Money,
PHILIP ANTHONY HOOPER, § 18 U.s.C. § 641
Defendant §
§
§
CRIMINAL INFoRMATIoN

 

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
Theft of Public Money Greater than $1,000
(18 U.S.C. § 641)

F rom in or around March 2016, and continuously through in and around June 2018, within

the Southern District of Texas,
PHILIP ANTHONY HOOPER,

defendant herein, did steal, purloin, and knowingly convert to his own use and the use of another,
money of the United States, namely, approximately $33,377 in monthly Social Security benefits
directed to Bernice Hooper, defendant’s mother, who passed away in Febluary 2016, Which
funds defendant was not entitled to receive.

In violation of Title 18, United States Code, Section 641.

NoTICE oF CRIMINAL FoRFEITURE
(28 U.s.C. § 2461(¢); 18 U.s.C. § 981(3)(1)(€))

Pursuant to Title 28, United States Code, Section 2461(0) and Title 18, United States Code,

Section 981(a)(l)(C), the United States gives notice to the defendant,

PHILIP ANTHONY HOOPER,

Case 4:19-Cr-OO233 Document 1 Filed on 04/04/19 in TXSD Page 2 of 2

that in the event of conviction of the offense charged in this Information, the United States intends

to seek forfeiture of all property, real or personal, Which constitutes or is derived from proceeds

traceable to such offense.

Monev Judgment and Substitute Assets

The United States may seek imposition of a money judgment against the defendant In

‘ the event that a condition listed in Title 21, United States Code, Section 853(p) exists, the United
States will seek to forfeit any other property of the defendant in substitution up to the total value

of the property subject to forfeiture

RYAN K. PATRICK
United States Attorney

Benjamin C. Sandel
Special Assistant United States Attorney

